 
EXHIBIT 10.2




AMENDMENT AGREEMENT

 
THIS AMENDMENT AGREEMENT (the “Agreement”), dated as of June 1, 2009, is by and
among Akeena Solar, Inc., a Delaware corporation (the “Company”) and the
investors signatory hereto (each, a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS, the Company and the Purchasers are parties to that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated February 26, 2009, pursuant
to which the Company issued to the Purchasers common stock, preferred stock and
common stock purchase warrants, including, the Series G Common Stock Purchase
Warrants to purchase up to 2,196,400 shares of Common Stock, in the aggregate,
in the individual amounts set forth on Schedule A attached hereto (the “February
Series G Warrants”).
 
WHEREAS, the Company and the Purchasers are parties to that certain Amendment
Agreement (the “April Amendment”), dated April 20, 2009, pursuant to which,
among other things, the Company issued to the Purchasers additional Series G
Common Stock Purchase Warrants to purchase up to 1,275,000 shares of Common
Stock, in the aggregate (the “April Series G Warrants” and together with the
outstanding February Series G Warrants, the “Outstanding Series G Warrants”).
 
WHEREAS, the parties wish to amend certain terms of the Outstanding Series G
Warrants, provide for the current exercise of a portion of the Outstanding
Series G Warrants, and provide for the issuance to the Purchases of new
warrants, all pursuant to the terms hereof.
 
WHEREAS, capitalized terms used herein, but not otherwise defined, shall have
the meanings ascribed to such terms as set forth in the Purchase Agreement, the
April Amendment or the Outstanding Series G Warrants, as applicable.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the Purchasers and the Company agree as
follows:
 
1. Exercise of Outstanding Series G Warrants.  Each Purchaser hereby agrees,
severally and not jointly with the other Purchasers, to exercise the number of
such Purchaser’s Outstanding Series G Warrants set forth on Schedule B attached
hereto simultaneously with or prior to the Closing, at an exercise price equal
to $1.12 per share, for aggregate gross cash proceeds to be received by the
Company simultaneously with or prior to the Closing from all Purchasers of
$700,000, otherwise pursuant to the terms of the Outstanding Series G
Warrants.  The cash exercise price to be paid by each Purchaser shall be
referred to as such Purchaser’s “Exercise Amount” and shall be as set forth on
Schedule B.  Each Purchaser shall execute and deliver such Purchaser’s Exercise
Amount to the bank account designated in writing by the Company set forth on
Schedule C attached hereto; provided, however, that a Purchaser shall not be
required to exercise such certain portion of its Outstanding Series G Warrant to
the extent that Section 2(e) of the Outstanding Series G Warrant is violated by
the resulting Common Stock issuance of such certain portion. Immediately upon
delivery of the Exercise Amount, the Company shall instruct the Transfer Agent
to deliver, on an expedited basis, a certificate for the shares purchased
hereunder by crediting the account of such Purchaser’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission system,
as set forth on each Purchaser’s signature page hereto.
 
2. Amendments to the Outstanding Series G Warrants.
 
(a) Term. The term of the Outstanding Series G Warrants shall be extended such
that the Termination Date thereof shall be on or prior to November 6, 2009.
 
(b) Adjustments for Subsequent Rights Offerings and Pro Rata Distributions.
Section 3(c) and Section 3(d) of the Outstanding Series G Warrants shall each be
deleted in its entirety.
 

--------------------------------------------------------------------------------


(c) Adjustments for Fundamental Transaction. The option for the Purchaser to
receive the Black Scholes Value upon a Fundamental Transaction shall be deleted
from the Outstanding Series G Warrants. As such, Section 3(e) of the Outstanding
Series G Warrants shall be amended and restated in its entirety with the
following:
 
“(e)           Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, (v) the Company, directly or
indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant).  For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant and
the other Transaction Documents in accordance with the provisions of this
Section 3(e) pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and approved by the Holder (without unreasonable
delay) prior to such Fundamental Transaction and shall, at the option of the
holder of this Warrant, deliver to the Holder in exchange for this Warrant a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant which is exercisable for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon exercise of this Warrant (without regard to any limitations on
the exercise of this Warrant) prior to such Fundamental Transaction, and with an
exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
exercise price being for the purpose of protecting the economic value of this
Warrant immediately prior to the consummation of such Fundamental Transaction),
and which is reasonably satisfactory in form and substance to the Holder. Upon
the occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Warrant and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Warrant and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Company herein.”
 
(d) Adjustments for Variable Rate Transaction. The option for the Purchaser to
receive an adjustment upon a Variable Rate Transaction shall be deleted from the
Outstanding Series G Warrants. As such, Section 3(g)(i) of the Outstanding
Series G Warrants shall be amended and restated in its entirety with the
following:
 
“i.           Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.”
 

--------------------------------------------------------------------------------


3. No Variable Rate Transactions. From the date hereof until the 12 month
anniversary of the date hereof, the Company agrees that it shall not effect or
enter into an agreement to effect any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents for cash consideration
involving a Variable Rate Transaction, as defined below; provided, however, that
from and after December 1, 2009, the Company is permitted to enter into, put
into effect and draw upon an equity line of credit, so long as any sales of
Common Stock by the Company thereunder are at prices per share not less than
$2.68 (as appropriately adjusted for stock splits, recapitalizations, and like
events).  “Variable Rate Transaction” means a transaction in which the Company
(i) issues or sells any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock either (A) at a conversion price, exercise price or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price.  Any
Purchaser shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.
 
4. Issuance of New Series H Warrants.  Each Purchaser shall be issued new Series
H Common Stock Purchase Warrants, which shall (a) be exercisable at any time
after the 181st day following the date hereof, (b) have a term of exercise equal
to 6 months following the initial date of exercise and an exercise price equal
to $1.34, subject to adjustment therein and (c) be registered in the name of
such Purchaser to purchase up to a number of shares of Common Stock as set forth
on Schedule D hereto (the “Series H Warrants”). The Series H Warrants shall be
the form attached hereto as Exhibit A.  The shares of Common Stock underlying
such Series H Warrants shall be referred to herein as the “Warrant Shares” as
defined pursuant to the Purchase Agreement.
 
5. Closing. The date of the closing of the exercise of the Outstanding Series G
Warrants, the issuance of the New Series H Warrants and the other transactions
contemplated hereunder shall be referred to as the “Closing”.
 
6. Registration Statement and Prospectus Supplement.  The Series H Warrants and
the Warrant Shares shall be issued pursuant to the effective Registration
Statement (as defined in the Purchase Agreement), including the Prospectus
Supplement (which may be delivered in accordance with Rule 172 under the
Securities Act) to be filed in connection herewith.
 
7. Effect on Transaction Documents. Except as expressly set forth herein, all of
the terms and conditions of the Transaction Documents shall continue in full
force and effect after the execution of this Agreement, and shall not be in any
way changed, modified or superseded by the terms set forth herein.  This
Agreement shall not constitute a novation or satisfaction and accord of any
Transaction Document.
 
8. Filing of Form 8-K.  On or before 8:30 am (NY time) on the Trading Day
immediately following the date hereof, the Company shall file a Current Report
on Form 8-K, reasonably acceptable to the Holders disclosing the material terms
of the transactions contemplated hereby and attaching this Agreement as an
exhibit thereto.
 
9. Conditions to Purchasers’ Obligations.  The respective obligations of the
Purchasers hereunder in connection with the Closing are subject to the following
conditions being met:
 
(a) the accuracy in all material respects on the date of the Closing of the
representations and warranties of the Company contained herein;
 
(b) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing shall have been performed;
 
(c) all Purchasers that are party to the Purchase Agreements shall have agreed
to the terms and conditions of this Agreement, including exercising their
respective Outstanding Series G Warrants on a pro-rata basis pursuant to the
terms hereunder;
 
(d) the delivery of an opinion of Company Counsel regarding this Agreement and
the issuance and delivery of the Series H Warrants hereunder, in form and
substance reasonably acceptable to the Purchasers;
 
(e) there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and
 
(f) from the date hereof to the Closing, trading in the Common Stock shall not
have been suspended by the Commission (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the Closing), and, at any time prior to the Closing, trading in
securities generally as reported by Bloomberg Financial Markets shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to consummate the transactions hereunder.
 

--------------------------------------------------------------------------------


10. Conditions to Company’s Obligations. The obligations of the Company
hereunder in connection with the Closing as to each Purchaser are subject to the
following conditions being met:
 
(a) the accuracy in all material respects on the date of the Closing of the
representations and warranties of such Purchaser contained herein;
 
(b) all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to the Closing shall have been performed; and
 
(c) receipt by the Company of the proceeds from exercise of the Outstanding
Series G Warrants by such Purchaser, in the amount set forth on Schedule B.
 
11. Representations and Warranties of the Company.  The Company hereby makes the
representations and warranties set forth below to the Purchasers, that as of the
date of its execution of this Agreement:
 
(a) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals.  This Agreement
has been duly executed by the Company and, when delivered in accordance with the
terms hereof will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other material instrument (evidencing Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(c) Capitalization.  The capitalization of the Company is as set forth in the
Registration Statement or Prospectus Supplement.  The Series H Warrants and
Warrant Shares, when issued in accordance with the terms of this Agreement will
be duly authorized, validly issued, fully paid and nonassessable. Except as
described in this Section 11(c), the Registration Statement or Prospectus
Supplement, or as set forth on Schedule 11(c), there are no issued or
outstanding securities and no issued or outstanding options, warrants or other
rights, or commitments or agreements of any kind, contingent or otherwise, to
purchase or otherwise acquire shares of Common Stock or any issued or
outstanding securities of any nature convertible into shares of Common Stock.
 
(d) Other Representations, Warranties and Covenants. Except as set forth on
Schedule 11(d), the representations, warranties and covenants of the Company
with respect to the Series H Warrants and Warrant Shares shall be identical in
all respects to the representations, warranties and covenants of the Company
with respect to the Outstanding Series G Warrants (and shares of Common Stock
underlying the Outstanding Series G Warrants) issued pursuant to the Purchase
Agreement and other Transaction Documents and the Company hereby makes such
representations, warranties and covenants as though fully set forth herein as of
the date hereof, and all such representations, warranties and obligations are
incorporated herein by reference.
 
12. Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser, hereby makes the representations and
warranties to the Company that it made in the Purchase Agreement as though fully
set forth herein as of the date hereof (other than with respect to Section
3.2(e) thereof, as to which no bring-down is given), and all such
representations and warranties are incorporated herein by reference including,
without limitation, that (a) the execution and delivery of this Agreement by it
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary action on its behalf and (b) this Agreement has
been duly executed and delivered by such Purchaser and constitutes the valid and
binding obligation of such Purchaser, enforceable against it in accordance with
its terms.
 

--------------------------------------------------------------------------------


13. Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.
 
14. Survival; Successors and Assigns. All warranties and representations (as of
the date such warranties and representations were made) made herein or in any
certificate or other instrument delivered by a party or on its behalf under this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the issuance of the Series H Warrants. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties; provided, however, that no party may assign this
Agreement or the obligations and rights of such party hereunder without the
prior written consent of the other parties hereto.
 
15. Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
16. Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Purchase Agreement.
 
17. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
18. Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto. In addition, each and
every reference to share prices in this Agreement shall be subject to adjustment
for reverse and forward stock splits, stock dividends, stock combinations and
other similar transactions of the Common Stock that occur after the date of this
Agreement.
 
19. Entire Agreement.  This Agreement, together with the exhibits and schedules
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
20. Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser hereunder are several and not joint with the obligations of
any other Purchasers hereunder, and no Purchaser shall be responsible in any way
for the performance of the obligations of any other Purchaser hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
 
21. Fees and Expenses.  Except as expressly set forth herein, each party will be
responsible for its own fees and expenses incurred in connection with the
preparation, execution, delivery and performance of this Agreement, including
payment of the fees and expenses of its advisers, counsel, accountants and other
experts, if any.
 
22. Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before June 15,
2009; provided, however, that no such termination will affect the right of any
party to sue for any breach by the other party (or parties) which occurred prior
to such date of termination.



***********************




 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 


AKEENA SOLAR, INC.
 
 
By:__________________________________________
     Name:  Gary Effren
     Title:  Chief Financial Officer
 





















 
 

--------------------------------------------------------------------------------

 

 
[PURCHASER SIGNATURE PAGES TO AKNS AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: ALPHA CAPITAL ANSTALT
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Purchaser:________________________________________________


Address for Notice of Purchaser:








Address for Delivery of Securities for Purchaser (if not same as above):








The Warrant Shares shall be delivered to the following DWAC Account Number:


Account Number
Clearing Firm:








Outstanding Series G Warrants to be exercised: 500,000
Total Exercise Price: $560,000
Series H Warrants: 500,000






 
 

--------------------------------------------------------------------------------

 

 
[PURCHASER SIGNATURE PAGES TO AKNS AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: WHALEHAVEN CAPITAL FUND LTD.
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Purchaser:________________________________________________


Address for Notice of Purchaser:








Address for Delivery of Securities for Purchaser (if not same as above):










The Warrant Shares shall be delivered to the following DWAC Account Number:










Outstanding Series G Warrants to be exercised: 125,000
Total Exercise Price: $140,000
Series H Warrants: 125,000


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
OUTSTANDING Series G WARRANTS


NAME OF PURCHASER
TOTAL NUMBER OF OUTSTANDING Series G WARRANTS
Alpha Capital Anstalt
 
Whalehaven Capital Fund Ltd.
 
TOTAL
 





SCHEDULE B
OUTSTANDING SERIES G WARRANTS TO BE EXERCISE AT CLOSING


NAME OF PURCHASER
NUMBER OF OUTSTANDING SERIES G WARRANTS TO BE EXERCISED
EXERCISE AMOUNT ($1.12 per share)
Alpha Capital Anstalt
500,000
$560,000
Whalehaven Capital Fund Ltd.
125,000
$140,000
Total
625,000
$700,000







SCHEDULE C
WIRE INSTRUCTIONS FOR COMPANY










 
 

--------------------------------------------------------------------------------

 




SCHEDULE D
SERIES H WARRANTS


NAME OF PURCHASER
NUMBER OF SERIES H WARRANTS
Alpha Capital Anstalt
500,000
Whalehaven Capital Fund Ltd.
 
125,000
Total
625,000





 